Exhibit 10.1
 
EXECUTION COPY



 
AGREEMENT
 


THIS AGREEMENT (this “Agreement”), dated as of February 21, 2008, between
BROADPOINT SECURITIES GROUP, INC. (f/k/a First Albany Companies Inc.), a New
York corporation (the “Company”), and MATLINPATTERSON FA ACQUISITION LLC, a
Delaware limited liability company (the “Investor”),
 
WITNESSETH:
 
WHEREAS, the Company and the Investor are parties to that certain Investment
Agreement dated as of May 14, 2007 (the “Investment Agreement”, with capitalized
terms used and not otherwise defined in this Agreement that are defined in the
Investment Agreement being used herein with the meanings set forth therein)
providing for the sale and issuance by the Company to the Investor and certain
Co-Investors, and the purchase by the Investor and such Co-Investors of certain
shares of the Company’s Common Stock (the “Purchased Shares”, as more fully
defined in the Investment Agreement);
 
WHEREAS, Section 2.1(b)(ii) of the Investment Agreement provides that the number
of Purchased Shares issued to the Investor and the Co-Investors will be
increased in accordance with a prescribed formula in the event that the Final
Net Tangible Book Value Per Share is less than $1.60 (the “NTBV Purchase Price
Adjustment”);
 
WHEREAS, the parties have arrived at a mutual determination of the Final Net
Tangible Book Value Per Share and the number of Purchased Shares to be issued to
the Investor and the Co-Investors, as set forth below;
 
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
1.  The Final Net Tangible Book Value Per Share for the purpose of the NTBV
Purchase Price Adjustment is $1.25.
 
2.  The total number of additional Purchased Shares agreed to be issued by the
Company based on this Agreement and the NTBV Purchase Price Adjustment
calculation is 3,632,009, of which 3,589,878 shares are allocated to the
Investor and 42,131 shares are allocated to the Co-Investors (with 9,443 shares
being allocated to Robert M. Fine and 32,688 shares being allocated to Robert M.
Tirschwell).  Such additional Purchased Shares shall be issued by the Company to
the Investor and the Co-Investors promptly following the execution and delivery
of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Investor have caused this Agreement to
be executed by their duly authorized representatives as of the day and year
first above-written.
 


            BROADPOINT SECURITIES GROUP, INC






            By: /s/ Lee Fensterstock                                         
            Name: Lee Fensterstock
            Title:  Chief Executive Officer and Chairman




            MATLINPATTERSON FA ACQUISITION LLC






            By: /s/ Larry M. Teitelbaum                                         
            Name: Larry M. Teitelbaum
            Title: President and Treasurer


 
ACKNOWLEDGED AND AGREED TO BY
EACH OF THE CO-INVESTORS:
 




/s/ Robert Tirschwell                                              
Robert Tirschwell






/s/ Robert M. Fine                                                  
Robert M. Fine


 
 
 
2
